Citation Nr: 1115636	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-46 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1967 to September 1975.  This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, tinnitus is causally or etiologically related to service.  


CONCLUSION OF LAW

Tinnitus was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   As to notice regarding the rating and effective date to be assigned, the RO will address this matter in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Discussion

The Veteran contends that his tinnitus is related to service, specifically due to exposure to acoustic trauma while serving in Vietnam.  The Veteran's military occupational specialty (MOS) is with an armed reconnaissance unit.  In this regard, the Veteran reports that he was exposed to artillery, tank fire, 50 caliber machine guns, and mortars.  He further reported that he is unsure if hearing protection was available during combat.  See September 2007 VA examination report.       

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran's September 1966 physical induction examination, September 1975 separation physical examination, as well as his service treatment records (STRs) are negative for complaints, treatment, or a diagnosis of tinnitus.  

A March 2007 VA outpatient treatment record notes a diagnosis of tinnitus. 

The Veteran underwent a VA audiological examination in September 2007, during which the Veteran reported a history of bilateral tinnitus.  The Veteran indicated that he was exposed to acoustic trauma during service, including, artillery, tank fire, 50 caliber machine guns, and mortars.  He reported that he does not recall when the condition began; however, he first paid attention to it within the past three to four years.  He further reported that within the past several years, his tinnitus has become a constant "rushing noise" that changes in intensity, as well as a high pitched noise.  Upon examination and review of the Veteran's claims file, the examiner diagnosed the Veteran with bilateral constant tinnitus; however, indicated that an opinion as to whether the Veteran's condition was the result of military noise exposure could not be provided without resorting to mere speculation.  In providing the opinion, the examiner concluded, that due to the nature of the Veteran's specialty in service, he was exposed to noise; however, indicated that the Veteran's service treatment records during his time served in Vietnam were destroyed by enemy action, therefore, there was no way to verify if tinnitus was reported during combat action.  

A June 2008 VA outpatient treatment record notes that the Veteran reported experiencing ringing in his ears "for many, many years." 

During a March 2010 informal conference before the RO, the Veteran reported that his tinnitus had its onset while he was still in Vietnam, due to acoustic trauma.  

The Veteran underwent a second VA audiological examination in April 2010, during which the Veteran reported a history of bilateral tinnitus due to noise exposure during service.  Specifically, he indicated that he was exposed to artillery, aircraft, tanks, engines, and gunfire.  The Veteran further reported that the onset of his constant tinnitus was approximately around 1969 to 1970.  Upon examination and review of the Veteran's claims file, the examiner diagnosed the Veteran with bilateral constant tinnitus; however, opined that if the Veteran's tinnitus became constant during service, then it would be easily said to be more likely than not that his current tinnitus is due to noise exposure in service.  The examiner also noted, however, that if the Veteran's tinnitus because constant well after separation from service, it would easily be said that the tinnitus was less likely related to noise exposure in service.  The examiner stated that on that day, the Veteran reported that his tinnitus became constant during military service; however, all previous notes indicated that the tinnitus became constant within the past 10 years.  Thus, without the certainty of onset, the only other evidence was the audiological and ontological evidence and given the normal hearing at the nerve level and positive history of a conductive condition of the right ear, the examiner's speculative opinion was that it was less likely that the tinnitus was related to noise exposure in service.  

Upon review of the evidence of record, the Board finds the Veteran's provided history regarding noise exposure in service, where he was exposed to excessive noise from artillery, guns, tanks, and mortars, without the use of hearing protection is competent and credible.  The Veteran's service personnel records show his MOS was armed reconnaissance with service in Vietnam, indicating likely exposure to noise.  The Board further notes that tinnitus is subjective and the kind of condition which lay evidence is competent to describe, to include the time of onset.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In addition, the Veteran has presented multiple written statements regarding his in-service incurrence of tinnitus, and there is evidence of a current disability.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1372. 

The medical evidence of record indicates a current diagnosis of tinnitus.  See March 2008 VA outpatient treatment record, September 2007 VA examination, April 2010 VA examinations.  The September 2007 examiner opined that he could not provide an opinion as to whether the Veteran's tinnitus was related to noise exposure in service because the service treatment records from Vietnam were destroyed, thus, there was no documentation of tinnitus during that time.  The April 2010 VA examiner opined that if the Veteran's tinnitus became constant during service, then it would be easily said to be more likely than not that his current tinnitus was due to noise exposure in service.  The examiner further noted that on examination that day, the Veteran reported that his tinnitus became constant during military service; however, all previous notes indicated that the tinnitus because constant within the past 10 years.  The examiner concluded that without the certainty of onset, the only other evidence is the audiological and ontological evidence and given the normal hearing at the nerve level and positive history of a conductive condition of the right ear, the speculative opinion was that it was less likely that the tinnitus was related to noise exposure in service.  In this regard, while the April 2010 VA examiner indicated that she reviewed the claims file, ultimately indicating that the record shows that the Veteran's tinnitus only became constant within the past 10 years, the Board finds this assertion to be in contradiction with the evidence of record.  Aside from the September 2007 VA examination, when the Veteran was not specific as to the onset of his tinnitus, the record demonstrates that the Veteran has reported experiencing tinnitus since service in Vietnam.  

As such, the Board has determined that the Veteran is competent and credible in his report that he was exposed to acoustic trauma in service, experienced bilateral constant tinnitus in service, and has experienced continuous symptoms of tinnitus since service.  Therefore, service connection for tinnitus is warranted. 


ORDER

Service connection for tinnitus is granted.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


